             Case 3:19-cv-01183-KAD Document 21-2 Filed 08/13/19 Page 1 of 1

Yale OFFICE OF THE SENIOR VICE PRESIDENT
     AND GENERAL COUNSEL poBox^s
                                                                                      New Haven CT 06520-8255
                                                                                      T 203 432-4949
                                                                                      F 203432-7960

                                                                                      courier

   Via E-mail and/or USPS wlutney Grove sciuare.
                                                                                                wenue,

                                                                                      New Haven CT 06510

   July 26, 2019



   Nathan Inurria, Esq.
   Farah Law
   1211 Hyde Park Boulevard
   Houston, TX 77006

             Re: Habib Olapade

   Dear Mr. Inun-ia:


             Dean Heather Gerken referred your July 24, 2019, letter to me and I write in response to
   Mr. Olapade's claims.


             With respect to Mr. Olapade's Title IV claims, Yale Law School investigated Mr.
   Olapade's allegations of discriminatory statements made by his peers and determined that there
   was no basis for them. Deans Ellen Cosgrove and Joseph IVlensah reported the conclusions of
   their investigation to Mr. Olapade, who raised no further complaints to them relating to his
   academic experiences.


             With respect to Mr. Olapade's claims of retaliation and exclusion, Mr. Olapade is
   currently appealing his dismissal from Yale Law School. I will be prepared to discuss those
   claims with you upon the conclusion of that review.


             I note that one of Mr. Olapade's demands is removal of his transcript hold. As Ms.
   Maldonado informed him by email on June 17, 2019, Mr. Olapade's transcript hold will be
   released as soon as he completes his financial aid exit interview. He may complete his interview
   online.


             I will be away from the office, returning August 12th, and I will be happy to discuss this
   matter with you upon my return.


                                                   Sinc


                                                      'c^^>^

                                                   Susan Sawyer
                                                   Senior Associate General Counsel
   SS:dfg
